DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
Status of Claims
This office action is in response to “Claims filed on 3/14/2022”. Applicant’s
amendments of claims 1, 13, cancellation of claims 2-12, 14-41 and addition of claims 42-59 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1, 13, 42-59 are pending wherein claims 1 and 13 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations “gap” "on", "layer", "portion" “space” “cover” “between” “thickness” “extend” “in” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “a separation in space” “position word used to indicate close proximity’, “one thickness lying over or under another’, “an often limited part of a whole” “a boundless three- dimensional extent in which objects and events occur and have relative position and direction” “to lie over’ “shared by or in the intervening space” “smallest of the dimensions” “to stretch out in space” “near” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).
Claim(s) 1, 42, 43, 50-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al (US 2014/0299999 A1 hereinafter Hu).
Regarding Claim 1, Hu discloses in Fig 2f: A package structure, comprising:
a wiring structure (104) having a top surface;
a first electronic device (102a) disposed over the top surface of the wiring structure and including a first lateral surface (See Fig 2f);
a second electronic device (102b) disposed over the top surface of the wiring structure (104) and including a second lateral surface facing the first lateral surface (see Fig 2f), wherein the first lateral surface and the second lateral surface collectively define a gap (see mark-up below) therebetween; and
a reinforcement structure (See Fig 2f and mark-up below: note that the claim does not recite any structural details of the reinforcement structure) disposed over the wiring structure and under the gap [0033, 0035, 0049].

    PNG
    media_image1.png
    269
    529
    media_image1.png
    Greyscale

Regarding Claim 42, Hu discloses in Fig 2f: The package structure of claim 1, wherein the first electronic device (102a) includes a bottom surface facing the wiring structure (104) , the reinforcement structure (see mark-up above) further extends into a space between the bottom surface of the first electronic device and the wiring structure (See Fig 2f).
Regarding Claim 43, Hu discloses in Fig 2f: The package structure of claim 42, wherein the reinforcement structure (see mark-up above) directly contacts the top surface of the wiring structure (104).

Regarding Claim 50, Hu discloses in Fig 2f: The package structure of claim 1, further comprising: an underfill (107) disposed within the gap and right over the reinforcement structure.
Regarding Claim 51, Hu discloses in Fig 2f: The package structure of claim 50, wherein a fine line region (wiring layer located below the reinforcement structure) of the wiring structure is spaced apart from the underfill (107) by the reinforcement structure.
Regarding Claim 52, Hu discloses in Fig 2f: The package structure of claim 51, wherein the underfill (107) directly contacts the reinforcement structure (See Fig 2f).
Claims 1, 42, 43, 45-49, 13, 54-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manusharow et al (US 2014/0264791 A1 hereinafter Manu).
Regarding Claim 1, Manu discloses in Fig 1: A package structure, comprising:
a wiring structure (12) having a top surface;
a first electronic device (14) disposed over the top surface of the wiring structure and including a first lateral surface (See Fig 1);
a second electronic device (16) disposed over the top surface of the wiring structure (12) and including a second lateral surface facing the first lateral surface (see Fig 1), wherein the first lateral surface and the second lateral surface collectively define a gap (see mark-up below) therebetween; and
a reinforcement structure (power railing 36: See Fig 1 and mark-up below: note that the claim does not recite any structural details of the reinforcement structure) disposed over the wiring structure and under the gap [0015, 0017, 0022].

    PNG
    media_image2.png
    479
    793
    media_image2.png
    Greyscale

Regarding Claim 42, Manu discloses in Fig 1: The package structure of claim 1, wherein the first electronic device (14) includes a bottom surface facing the wiring structure (12), the reinforcement structure (power railing 36) further extends into a space between the bottom surface of the first electronic device and the wiring structure (See Fig 1).
Regarding Claim 43, Manu discloses in Fig 1: The package structure of claim 42, wherein the reinforcement structure (see mark-up above) directly contacts the top surface of the wiring structure (12).
Regarding Claim 45, Manu discloses in Fig 1: The package structure of claim 1 wherein the wiring structure (12) comprises a pad, the pad includes a first portion under the top surface of the wiring structure and a second portion protruding beyond the top surface of the wiring structure, wherein a thickness of the reinforcement structure is substantially equal to a thickness of the second portion of the pad (see mark-up below).

    PNG
    media_image3.png
    481
    793
    media_image3.png
    Greyscale


Regarding Claim 46, Manu discloses in Fig 1: The package structure of claim 45, wherein a width of the reinforcement structure is greater than a width of the gap (see mark-up for claim 1 above).
Regarding Claim 47, Manu discloses in Fig 1: The package structure of claim 46, wherein the width of the reinforcement structure is greater than a width of the second portion of the pad (see mark-up for claim 45 above).
Regarding Claim 48, Manu discloses in Fig 1: The package structure of claim 1, wherein the wiring structure (12) has a fine line region under the reinforcement structure, and a trace in the fine line region is configured to electrically connect the first electronic device (14) with the second electronic device (16: see mark-up below). 

    PNG
    media_image4.png
    481
    793
    media_image4.png
    Greyscale

Regarding Claim 49, Manu discloses in Fig 1: The package structure of claim 48, wherein the wiring structure (12) further comprises a wide line region around the fine line region (See mark-up below), the wide line region comprises a first circuit pattern and a first conductive via electrically connected to the first circuit pattern, the fine line region comprises a second conductive via electrically connected to the trace, and a width of the first circuit pattern is greater than a width of the trace (see mark-up below).
    PNG
    media_image5.png
    481
    793
    media_image5.png
    Greyscale

Regarding Claim 13, Manu discloses in Fig 1: A package structure, comprising: a wiring structure (12) comprising a fine line region and a wide line region (see mark-up for claim 48) ; a first electronic device (14) electrically connected to the wiring structure (12); a second electronic device (16) electrically connected to the wiring structure, and electrically connected to the first electronic device through the fine line region (See Fig 1 and mark-up for Claim 48); and a reinforcement structure (power rail 36) attached to the fine line region (See Fig 1),
wherein the first electronic device defines a first projection area vertically projecting on a top surface of the wiring structure, the reinforcement structure defines a second projection area vertically projecting on the top surface of the wiring structure, the first projection area comprises a first portion overlapping the second projection area and a second portion free from overlapping the second projection area (see mark-up below).

    PNG
    media_image6.png
    479
    793
    media_image6.png
    Greyscale


Regarding Claim 54, Manu discloses in Fig 1:  The package structure of claim 13, wherein the second electronic device (16) defines a third projection area vertically projecting on the top surface of the wiring structure (12), the third projection area comprises a third portion overlapping the second projection area and a fourth portion free from overlapping the second projection area.

    PNG
    media_image7.png
    479
    793
    media_image7.png
    Greyscale


Regarding Claim 55, Manu discloses in Fig 1:  The package structure of claim 54, wherein the first portion of the first projection area is greater than the second portion of the first projection area. Examiner notes that one of ordinary skilled in the art could choose the portions arbitrarily so that the claimed first portion is greater than the second portion (See broadest reasonable interpretation of the limitation portion in the note above). Additionally, the portions as claimed are also determined by the Die size and placement on a packaging substrate.
Regarding Claim 56, Manu discloses in Fig 1:   The package structure of claim 13, wherein the wide line region comprises a first circuit pattern and a first conductive via electrically connected to the first circuit pattern, the fine line region comprises a second circuit pattern and a second conductive via electrically connected to the second circuit pattern, and a trace of the first circuit pattern is wider than a trace of the second circuit pattern.

    PNG
    media_image8.png
    481
    793
    media_image8.png
    Greyscale

Regarding Claim 57, Manu discloses in Fig 1:   The package structure of claim 56, wherein the first electronic device (14) is disposed at a first side of the wiring structure and includes a first inner lateral surface, the second electronic device (16) is disposed at the first side of the wiring structure and includes a second inner lateral surface facing the first inner lateral surface, the first inner lateral surface and the second inner lateral surface collectively define a gap therebetween, and the fine line region is closer to the gap than the wide line region is (See Fig 1).
Regarding Claim 58, Manu discloses in Fig 1:   The package structure of claim 13, wherein the reinforcement structure (36) is closer to the fine line region than the first electronic device (14) and the second electronic device (16) are.

Regarding Claim 59, Manu discloses in Fig 1:   The package structure of claim 13, wherein the second electronic device (16)  has a third projection area vertically projecting on the top surface of the wiring structure, the third projection area comprises a third portion overlapping the second projection area and a fourth portion free from overlapping the second projection area, the wide line region comprises a first circuit pattern and a first conductive via electrically connected to the first circuit pattern, the fine line region comprises a second circuit pattern and a second conductive via electrically connected to the second circuit pattern, and a trace of the first circuit pattern is wider than a trace of the second circuit pattern, and the reinforcement structure (36) is closer to the fine line region than the first electronic device (14) and the second electronic device (16) are (See rejections and mark-up for claims 54-58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Manusharow et al (US 2014/0264791 A1 hereinafter Manu) in view of Tsai et al (US 20190164861 A1 hereinafter Tsai)
Regarding Claim 44, Manu discloses in Fig 1: The package structure of claim 43, wherein the first electronic device (14) comprises a memory die.
Manu does not disclose that the memory device is a High bandwidth memory (HBM) die.
However, Tsai in a semiconductor package discloses a memory device that is a HBM memory die [0035]
References Tsai and Manu are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Manu with the specified features of Tsai because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Manu and Tsai so that the memory device that is a HBM memory die as taught by Tsai in Manu’s since, HBM memory is one of the many different types of memories in the semiconductor arts.
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Manusharow et al (US 2014/0264791 A1 hereinafter Manu) in view of Hu et al (US 2014/0299999 A1 hereinafter Hu).
Regarding Claim 53, Manu discloses in Fig 1: The package structure of claim 1, further comprising: wherein the first electronic device (14) further includes a bottom surface facing the wiring structure (12) , the reinforcement structure (power rail 36) further extends into a space between the bottom surface of the first electronic device and the wiring structure (See Fig 1), the wiring structure comprises a pad, the pad includes a first portion under the top surface of the wiring structure and a second portion protruding beyond the top surface of the wiring structure, a thickness of the reinforcement structure is substantially equal to a thickness of the second portion of the pad (See mark-up for claim 45), and the wiring structure (12)  further comprises a fine line region under the reinforcement structure, and a trace in the fine line region is configured to electrically connect the first electronic device with the second electronic device (see mark-up for claim 48). 
Manu does not disclose: an underfill disposed within the gap and right over the reinforcement structure.
However, Hu discloses in Fig 2f: an underfill(107) disposed within the gap and right over the reinforcement structure.
References Hu and Manu are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Manu with the specified features of Hu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Manu and Hu so that an underfill disposed within the gap and right over the reinforcement structure as taught by Hu in Manu’s since, underfills provide mechanical support to solder balls connecting a die and a substrate in the semiconductor arts.
Response to arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure is listed in PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811